Title: To Alexander Hamilton from James McHenry, 4 June 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department June 4th. 1799.
          
          I received your letter of the 31. of May ultimo this morning.
          You will perceive by the Schedule which was transmitted you on the 23d of May ultimo that the whole of the articles for Colonel Rice and Colonel Hunnewells regiments were ordered on the 2d and 22d of May. The buttons left Philadelphia for Mr. Jackson on the 28 of May by one of the Stages. Inclosed is a Copy of the order on Mr. Joseph Williams of Springfield for some of the articles. The remainder except Seven hundred and four Coats to be made at Boston were directed to be sent to Mr. Jackson who was to be instructed by the Quarter Master General to deliver them to the order of the respective Paymasters and Quarter Masters of the Regiments aforesaid.
          Of all this you will be pleased to advise Colonels Rice and Hunnewell.
          I have no objection to the exchanges proposed by Colonels Rice and Hunnewell viz. Captain Draper in the room of Captain Brown and 2d. Lieut Durant in the place of 2d. Lieut. Harrington.
          The appointments of Surgeons and Surgeon’s Mates for the regiments which have commenced recruiting will be made as soon as possible. The Eleventh Regiment is complete in this respect. The seasonably filling up other vacancies will not be neglected.
          Have you thought of fit characters for a Surgeon and Mates for the 12. If so be pleased to name them. I have not heard from you relative to candidates for the vacant military grades in that Regiment.
          I have no objection to the nominations for Adjutants, Quarter Masters and Paymasters to the 14 and 15 and 7. and 8. Regiments made by their respective Colonels.
          The recruiting money &c. for the 14 Regiment was transmitted on the 7. of May for the 15 on the 28 of May for the 7. on the 17. May and for the 8th on the 16 of May.
          There will be fourteen setts of the articles of War sent to each Regiment on the establishments—
          I have the honor to be with great respect Your obedt. servant
          
            James McHenry
          
          Major Genl. Alex Hamilton
        